DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 08/05/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krusin-Elbaum, US 20120153248 A1.

As to claim 1, Krusin-Elbaum discloses an apparatus (see Krusin-Elbaum Fig 5) comprising: 
a phase-change material (see Krusin-Elbaum Fig 4 Ref 402); a first electrode at a first end of the phase-change material (see Krusin-Elbaum Fig 4 Ref c); a second electrode at a second end of the phase-change material (see Krusin-Elbaum Fig 4 Ref p); a heating element coupled to a least a given portion of the phase-change material between the first end and the second end (see Krusin-Elbaum Fig 4 Ref 404); a first input terminal (see Krusin-Elbaum Fig 5 Ref SET) coupled to the heating element; a second input terminal (see Krusin-Elbaum Fig 5 Ref RESET) coupled to the heating element; and an output terminal coupled to the second electrode (see 5 Ref A1). 

As to claim 4, Krusin-Elbaum discloses the apparatus of claim 1, further comprising 
an electrically insulating and thermally conducting layer (see Krusin-Elbaum Fig 4 Ref 406) disposed between the heating element and the given portion of the phase-change material.

As to claim 5, Krusin-Elbaum discloses the apparatus of claim 1, further comprising 
an additional heating element (see Krusin-Elbaum Fig 9 Ref 404) coupled to another portion of the phase-change material between the first end and the second end, the additional heating element being coupled to an enable input terminal (see Krusin-Elbaum Fig 9 unlabeled h terminal).

As to claim 6, Krusin-Elbaum discloses the apparatus of claim 5, further comprising 
an electrically insulating and thermally conducting layer (see Krusin-Elbaum Fig 9 Ref 406) disposed between the additional heating element and the other portion of the phase-change material.

As to claim 7, Krusin-Elbaum discloses the apparatus of claim 1, further comprising 
an enable output terminal (see Krusin-Elbaum Fig 4 Ref h) coupled to the heating element, the enable output terminal being coupled to an enable input terminal of an additional device (see Krusin-Elbaum Fig 5 Refs A1 and h2, and Para [0029).

As to claim 8, Krusin-Elbaum discloses the apparatus of claim 1, wherein 
the phase-change material and the heating element form at least part of a logic gate (see Krusin-Elbaum Para [0056]) interconnected such that when one of the first and second input terminals, exclusively, is at a true logic state, the output terminal is at a true logic state (see Krusin-Elbaum Paras [0027-0030]; Only one input is selected at a time, thus is exclusive.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krusin-Elbaum, US 20120153248 A1, in view of Park, US 20110266516 A1.

As to claim 2, Krusin-Elbaum discloses the apparatus of claim 1, wherein 
the first input terminal comprises a first resistive element, the first resistive element being coupled to the heating element.

Krusin-Elbaum does not appear to disclose a first diode comprising a first terminal and a second terminal, the second terminal of the first diode being coupled to the first resistive element (see Krusin-Elbaum Fig 5 Ref R1).

Park discloses a first diode comprising a first terminal and a second terminal, the second terminal of the first diode being coupled to the first resistive element (see Park Fig 2 Ref 120).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Krusin-Elbaum, may implement current controlling elements, as disclosed by Park. The inventions are well known variants of phase change memories implementing heaters and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Park’s attempt to better control PCM heating (see Park Para [0022])

As to claim 3, Krusin-Elbaum and Park disclose the apparatus of claim 2, wherein 
the second input terminal comprises a second diode (see Park Fig 2 Ref 120) comprising 
a first terminal and a second terminal, and a second resistive element, the second terminal of the second diode being coupled to the second resistive element (see Krusin-Elbaum Fig 5 Ref R3), the second resistive element being coupled to the heating element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gooth, US 20190064551 A1 discloses a heating element.
Elmgreen, US 20080186760 A1 disclose a phase change material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 08/23/2022